Opinion by
Tilson, J.
The record showed that certain items consist of pincushions or emeries in chief value of cotton, and others made or cut from velvet pile fabrics, all of which are in chief value of cotton having a staple of less than 1)4 inches in length. These items are similar to those involved in Abstracts 48406 and 49006. Those in chief value of cotton were held dutiable at 40 percent under paragraph 923 as claimed, and those made or cut from velvet pile fabrics composed in chief value of cotton were held dutiable at 62)4 percent under paragraph 909 as claimed.